On the Merits.”
The defendant appeals from an order authorizing the plaintiff, his wife, to sell certain real estate belonging to her as paraphernal property, which is worth more than two thousand dollars. The order was contradictorily rendered. R. C. C. 125.
The evidence shows that the plaintiff is separated in property from her husband; that she has no other means of supporting herself; that her husband lives separate from her, and does not provide for her necessities, or minister unto her wants, no doubt because of his inability to do so.
The judge ad hoc did not consider the refusal of the husband justified by the circumstances, and we cannot say that it is founded; to say nothing of the apparent absence of interest on his part in the matter.
Judgment affirmed.